DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office action is in response to Applicants remarks and amendments filed 1/18/22. Claims 1-8 and 10-16 are pending. Claims 12-16 are withdrawn. 
Rejection Withdrawn
3. Applicants claim amendments have necessitated the withdrawal of the rejection of claims 1, 2, 3 under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al .(2010, Science, Vol. 330, pp.1066-1071, IDS of 12/142018).
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5a. Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.(2010, Science, Vol. 330, pp.1066-1071, IDS of 12/142018) in view of Crawford et al.,(2008) Organic Process Research Development, Vol. 12, p.823-830 (of record) and Clark-Lewis et al. (WO99/47158, IDS of 12/14/18). 
The Wu et al., reference teaches a small molecule (ITIt) that binds CXCR4 receptor (abstract). This molecule is different from histidine (abstract). The compound also contains 1 to 45 carbon atoms (Fig.2). The reference also teaches amine group in Fig.2. Wu et al. reference teaches that the molecules bind to residues W94, V112, Y116, C186, W102, I185, R183 and D87 (Fig. 2). The reference is silent on decreasing interferon level in an individual. However, this is an inherent function of a compound (antagonist) binding the CXCR4 receptor.
Crawford reference teaches AMD0070. A CXCR4 chemokine receptor antagonist. The reference discloses that AMD070 (I) is a small-molecule (p.823, col.2, para.1). Phase 1a data showed that AMD070 is generally safe, well tolerated and orally bioavailable (p.823, col.2, para.1). These results are the first demonstration of clinical efficacy against HIV for an orally bioavailable CXCR4 antagonist (p.823, col.2, para.1). Scheme 1 structure 1 is AMD090 (p.824, col.1). This meets the limitation of claim 11.
Clark-Lewis et al., discloses IFN-gamma production (abstract). The reference teaches that CXCR4 antagonists reduce the production of IFN-gamma (abstract). Treatment autoimmune disease such multiple sclerosis is disclosed (abstract). Meets the limitation of claim 10. IFN-gamma is secreted by immune cells (p.5, lines 23-30).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Wu et al., with that of Crawford et al. (substitute AMD090) and Clark-Lewis et al, to reduce IFN type III level in an individual by administering orally to the individual a CXCR4 receptor bind compound (antagonist) treat interferonopathies or autoimmune diseases. An artisan would have been motivated to combine the teachings to arrive at a method to decrease interferon (IFN type III) level in an individual, the method comprising administering to the individual a CXCR4 receptor-binding compound AMD090 orally, to treat interferonopathies or autoimmune diseases because Crawford et al. and Clark-Lewis discloses that these conditions could be treated with CXCR4 receptor-binding small molecules reducing type III IFN production. There is reasonable expectation of success because Crawford et al., demonstrated clinical efficacy against Multiple sclerosis and HIV for an orally bioavailable CXCR4 antagonist AMD090.
Conclusion
	6. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645